Per Curiam.

The physical facts as revealed by the record are inconsistent with a claim of accident, nor is there any evidence of an accident or a basis upon which an inference of accident may be predicated. There is no support for the possibility of deceased having been attacked and thrown to his death.
There is evidence of heart symptoms and depression and sufficient facts to overcome the presumption against, suicide.
*922In view of all the circumstances here there is no support for a judgment in favor of plaintiff based upon accidental death.
The judgment should be reversed, with costs, and complaint dismissed, with costs.